Citation Nr: 0728511	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  96-48 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of advanced degenerative joint disease, status 
post traumatic arthropathy, right knee, currently evaluated 
as 20 percent disabling. 

2.  Entitlement to a separate evaluation for right knee 
limitation of extension. 

3.  Entitlement to service connection for mechanical low back 
pain with mild degenerative arthritic disease of the lumbar 
spine, secondary to the service-connected right knee 
disorder. 

4.  Entitlement to service connection for internal 
derangement of the left knee, secondary to the service-
connected right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1973 and August 28, 1990 to September 4, 1990.  He 
had active duty for training from March 6, 1989 to March 7, 
1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs)in 
New York, New York, and St. Petersburg, Florida.  By a rating 
action in October 1995, the New York, New York RO granted 
service connection for a right knee disorder; a 10 percent 
rating was assigned, effective January 5, 1995.  
Subsequently, in February 1998, the RO increased the 
evaluation for the right knee disorder from 10 percent to 20 
percent, effective January 5, 1995; that rating action denied 
the claim for service connection for a left knee disorder, 
secondary to the service-connected right knee disorder.  

By a rating action in March 2000, the RO denied the veteran's 
claim for service connection for a low back disorder, 
secondary to the service-connected right knee disorder.  
Subsequently, in November 2004, the RO confirmed the denial 
of service connection for a left knee disorder and a low back 
disorder, both claimed as secondary to the service-connected 
right knee disorder; the RO also continued and confirmed the 
20 percent rating assigned for the right knee disorder.  
Subsequently, the claims folder was transferred to the VA 
Regional Office in St. Petersburg, Florida.  

On April 16, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  Following this hearing, additional evidence was 
submitted to the Board by the veteran along with a waiver of 
initial review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (c) (2006).  

The issue of entitlement to service connection for a left 
knee disorder, secondary to advanced degenerative joint 
disease, post-traumatic arthropathy, right knee is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  A low back disability is unrelated to service-connected 
disease or injury.  

2.  A low back disability was not manifest during service and 
is unrelated to service.  

3.  Advanced degenerative joint disease with post-traumatic 
arthropathy in the right knee is manifested by limitation of 
flexion to 50 degrees and limitation of extension between 5 
and 10 degrees.  


CONCLUSIONS OF LAW

1.  A low back disability order is not proximately due to or 
the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310 (2006).  

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303 (2006).  

3.  Limitation of flexion of the right knee is no more than 
20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (2006).  

4.  Limitation of extension of the right knee is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in January 2005 was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and recertification 
of the case to the Board, and its notice, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  As the Federal Circuit Court 
has recently stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a low 
back disorder and a higher evaluation for degenerative joint 
disease of the right knee, given that he has been provided 
all the criteria necessary for a higher disability rating, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

In July 1989, the veteran underwent arthroscopy, which 
revealed torn meniscus in the right knee, synovitis in the 
right knee, and chondromalacia grade IV, medial femoral 
condyle.  

The veteran's initial claim for service connection for his 
right knee disorder (VA Form 21-526) was received in January 
1995.  In a statement dated in November 1994, Dr. Purcell 
indicated that the veteran had been seen in his office on 
several occasions during the period from June 25, 1994 to 
October 6, 1994.  Dr. Purcell reported that the veteran 
sustained a work related injury to his left knee on June 4, 
1994; his diagnosis was medial meniscal tear of the left 
knee.  Dr. Purcell explained that, while being treated for 
his left knee, the veteran had to favor his right leg 
considerable; consequently he damaged his right knee.  

In another statement, dated in December 1994, Dr. Purcell 
again reported that the veteran had been seen in his office 
due to a reinjury of his right knee.  It was noted that the 
veteran slipped on a battery in June 1994 and reinjured his 
knee.  Dr. Purcell reported that the veteran was diagnosed 
with degenerative joint disease in the right knee, and was 
determined to be unable to perform his usual duties at work; 
as such, he was found to be totally disabled.  

The veteran was afforded a VA examination in April 1995.  At 
that time, it was noted that the veteran was discovered to 
have grade IV chondromalacia of the medial femoral condyle, a 
flap tear in the middle one-third of the medial meniscus and 
moderate to severe synovitis with multiple loose bodies, 
which were extracted, along with debridement of the area of 
the chondromalacia of subchondral bone and resection of a 
portion of the medial meniscus.  The veteran reported that he 
developed onset of left knee pain after falling and injuring 
his left knee in June 1994, after which he underwent 
arthroscopic surgery on the left knee in February 1995; at 
that time, it was discovered that he had a torn medial 
meniscus that was removed, and tears of the medial collateral 
and anterior cruciate ligaments were repaired and loose 
bodies were removed.  Since the time of the knee injuries, 
the veteran noted bilateral chronic knee pain and periodic 
swelling, along with giving way of both knees.  

Examination of the right knee revealed acute tenderness of 
the anteromedial joint line; there was no effusion or 
collateral ligament tenderness.  Both knees demonstrated 
positive Apley grinding tests, with positive apprehension 
signs and palpable crepitus on manual patellofemoral 
compression and grinding.  Neither knee demonstrated evidence 
of varus/valgus instability, although audible crepitus was 
evoked by subjecting the right knee to varus/valgus stress.  
Anterior and posterior drawer signs were negative.  Range of 
motion in the right knee was from 0 degrees (extension) to 
130 degrees (flexion).  Manual muscle testing demonstrated 
good plus strength of the quadriceps and hamstrings 
bilaterally.  The veteran was able to stand and ambulate 
independently but demonstrated a Beller's sign, indicative of 
bilateral weakness upon assuming an upright standing 
position.  He also ambulated with an antalgic gait 
characterized by decreased duration of the stance phase of 
gait on the right lower extremity.  X-ray study of the right 
knee demonstrated productive bone changes over the medial 
collateral ligament, suggestive of an old injury, as well as 
degenerative joint disease with productive bone changes over 
the medial tibial plateau and patellofemoral articulating 
surface.  The pertinent diagnosis was chronic right knee 
pain, secondary to post-traumatic degenerative joint disease.  

Of record is a medical statement from Dr. Gary Purcell, dated 
in October 1995, wherein he reported that the veteran 
sustained an injury to his right knee in July 1994 when the 
left knee gave way on the stairs of his home.  Dr. Purcell 
noted that, beginning in July 1995, the veteran had history 
of gradual onset and increasing low back pain.  He presently 
continued to have low back pain that is predominantly on the 
left side.  Dr. Purcell indicated that the low back pain is 
felt to be secondary to the knee injury and he altered gait 
pattern which has ensued.  It was also noted that the veteran 
continues to have pain in his right knee with findings as 
well as a history consistent with a tear of the anterior 
cruciate ligament, chondromalacia, and a tear of the medial 
meniscus.  Dr. Purcell stated that both of the knee injuries 
were causing persistent and progressive low back pain.  He 
further stated that it is felt that the back pain as well as 
the current findings in the right knee is a direct result of 
the injuries sustained to the left knee.  

Of record is a social security administration (SSA) 
disability determination, dated in February 1996, which 
reflects that the veteran was found to have become disabled 
in June 1994 due to severe osteoarthritis and chronic 
derangement of both knees.  

In April 1996, the veteran underwent arthroscopy of the right 
knee, synovectomy of the right knee, medial meniscectomy of 
the right knee, debridement of torn anterior cruciate 
ligament, chondroplasty of the lateral femoral condyle, 
chondroplasty of the tibial plateau, and excision of medial 
plica.  The veteran was afforded an evaluation at the St. 
Charles hospital and rehabilitation center in March 1997.  He 
complained of constant pain in both knees and in the lower 
back.  The veteran ambulated with a markedly antalgic gait.  
There was evidence of swelling in the right knee.  There was 
palpable crepitus with bilateral knee range of motion.  There 
was tenderness over the bilateral medial knee joints.  
Anterior and posterior drawer tests were negative.  Pivot 
shifting test was negative.  McMurray's test as negative.  
Range of motion in the knees was within normal limits.  X-ray 
study of the right knee revealed findings of degenerative 
arthritic changes, moderately severe on the right.  X-ray 
study of the lower back revealed degenerative changes at the 
L1-2 interspace.  The diagnoses were status post internal 
derangement both knees with meniscal repair; status post 
arthroscopic repair; degenerative arthritis of both knees 
with evidence of chondromalacia; mechanical low back pain 
syndrome; and osteoarthritis of the lumbosacral spine.  

Of record is a treatment report from Dr. Purcell, dated in 
March 1997, indicating that the veteran was seen for 
evaluation of persistent pain in the lower back.  The 
impression was acute lumbosacral strain, secondary to altered 
gait pattern from the knee problems.  

The veteran was afforded a VA examination in September 1997.  
At that time, he complained of constant pain, swelling and 
limitation of motion involving the right knee.  On 
examination, there was some swelling at the right knee.  
There was tenderness to palpation over the medial 
infrapatellar area of the right knee.  Crepitus was present 
in the right knee.  Knee flexion was produced to 100 degrees 
on the right.  Knee extension was performed to -10 degrees, 
bilaterally.  X-ray of the right knee revealed advanced 
degenerative joint disease, progressed since April 1995.  The 
pertinent diagnosis was advanced degenerative joint 
disease/post-traumatic arthropathy, right knee.  

Of record is a medical statement from Dr. Barry Rubin, dated 
in February 1998, indicating that the veteran was seen in 
January 1998 for evaluation of injuries sustained in a work 
related incident on June 14, 1994.  The veteran reported that 
he experienced buckling of the left knee, causing him to fall 
and twisting and pulling his right knee; he subsequently had 
arthroscopic surgery of his right knee in April 1996.  The 
veteran complained of constant pain and swelling in the right 
knee, as well as pain in the back due to years of altered 
gait pattern.  It was noted that the veteran ambulated with a 
straight cane.  There was no evidence of muscular atrophy 
appreciated.  Sensory examination was unremarkable.  Mild 
suprapatella effusion was noted in the right knee.  There was 
tenderness in the medial tibial plateau and the medial 
undersurface of the patella.  The Patella compression was 
positive.  There was significant crepitus with flexion and 
extension.  Flexion in the right knee was to 95 degrees with 
pain.  Anterior drawer and Lachman tests were negative.  The 
veteran reported pain with McMurray testing.  The pertinent 
diagnoses were status post internal derangement bilateral 
knees with arthroscopic repair, post-traumatic osteoarthritis 
bilateral knees, and mechanical low back pain.  The examiner 
stated, based on today's examination and the history 
provided, there appears to be a causal relationship between 
the work related incident of June 1994 and the veteran's 
present bilateral knee and low back condition.  

On the occasion of another VA examination in November 1998, 
the veteran complained of increased pain in the right knee, 
especially with increased activity.  The veteran reported 
pain in the right knee after prolonged standing and sitting.  
It was noted that the veteran has used a cane for the last 
three years, and he is able to walk approximately 10 to 15 
minutes.  He did not have any locking, but he has swelling, 
pain, giving way, stiffness, and occasional heat sensation in 
the knee.  Examination of the right knee revealed no evidence 
of swelling and no deformity.  He had palpable crepitus of 
the patellofemoral joint upon extension to flexion of the 
knee.  He had no redness or heat in the right knee.  Flexion 
was to 100 degrees, and extension was -5 degrees.  The 
examiner noted that the veteran had medial compartment pain 
that is judged to be moderate to severe as well as positive 
patellar pain on the medial aspect.  There was no evidence of 
instability and no ligamentous laxity; the anterior cruciate 
ligament appeared to have firm end point and negative 
Lachman.  X-ray study revealed severe medial compartment 
arthritis of the right knee.  The pertinent diagnosis was 
degenerative joint disease of the medial compartment which 
has progressed since the original injury and is now severe 
with bone on bone involvement.  The veteran also described 
severe back pain with severe limitations; examination and x-
rays revealed signs consistent with mechanical low back pain 
and mild degenerative arthritic disease of the lumbar spine.  

The examiner stated that the veteran has had right knee 
complaints since 1989; this condition has progressed.  The 
veteran was noted to have at times a normal gait.  The 
examiner opines that it is less likely that the veteran's 
back condition is because of his right knee condition.  The 
examiner stated that the veteran did have arthritic changes 
in his right knee that affects his endurance, and his ability 
to stand for long periods of time as well as kneeling and 
would affect his employability.  The examiner further noted 
that the veteran probably has an inability to stand or sit 
for a long periods of time secondary to pain in the right 
knee.  

The veteran was referred to a rheumatology clinic in January 
2005 due to osteoarthritis in the knees.  The veteran 
complained of constant pain in the knee, which caused 
interrupted sleep.  The veteran also reported that the knee 
buckles up and gives out on him.  On examination, it was 
noted that the veteran had significant decreased flexion; 
right worse than left, at least by 30 degrees and decreased 
extension by 10 degrees.  He had varus deformity to both 
knees.  He had severe joint line tenderness on both medial 
and lateral joint lines, but no anserine bursal tenderness.  
The assessment was bilateral knee osteoarthritis.  Both knees 
were injected with cortisone.  

The veteran was afforded a VA compensation examination in 
April 2005, at which time he reported that pain in the right 
knee has continued to increase with progressively worse range 
of motion.  The veteran is unable to stand for more than a 
few minutes and he is unable to walk more than a few yards.  
It was noted that the veteran limits his activity to avoid 
exacerbation of his right knee pain.  It was also noted that 
the veteran was currently using morphine.  Range of motion in 
the right knee was from 5 degrees of extension to 50 degrees 
of flexion.  It was noted that the veteran was gaining 
significant weight from lack of mobility, which will lead to 
chronic illness.  It was also noted that the right knee had 
crepitus, effusion, synovitis, tenderness, painful movement, 
instability, weakness, abnormal motion, and guarding of 
movement.  The examiner indicated that it was difficult to do 
proper McMurray's, but deep flexion reproduced medial joint 
line pain that is severe.  X-ray study revealed advanced 
degenerative arthritis involving the patellofemoral joints 
bilaterally and medial and lateral joint compartments, 
bilaterally.  The pertinent diagnosis was severe right knee 
degenerative joint disease.  The examiner observed that the 
veteran will likely require a total knee arthroplasty in the 
next year.  

At his personal hearing in April 2007, the veteran testified 
that his right knee is so disabled that it is virtually 
useless; he stated that he has extreme and constant pain in 
the right knee.  The veteran indicated that he has very 
limited range of motion, and he experienced swelling in the 
right knee after brief periods of ambulation.  The veteran 
indicated that he had difficulty going up a flight of stairs 
because his legs tended to go out on him.  The veteran 
reported that he has used various types of inflammatories as 
well as different steroids.  The veteran indicated that he 
uses a cane as well as knee braces.  The veteran testified 
that the injured his back while trying to catch his balance 
when he fell and injured his knee.  

Submitted in April 2007 was a statement from Dr. Debra L. 
Robinson, dated April 24, 2007, indicating that the veteran 
was under her care; she noted that his most troubling medical 
problem is the post traumatic arthritis in both knees.  Dr. 
Robinson noted that the knee condition is disabling and is 
the source of chronic severe pain.  She further noted that 
the arthritic knees have an extremely limited range of motion 
and causes him to be extremely unsteady when walking.  


III.  Legal Analysis-S/C.

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  

Based upon the evidence of record, the Board finds the 
veteran's low back disorder was not present in service and is 
not shown to be related to service nor to be proximately due 
to or the result of a service-connected disease or injury.  
Service medical records are negative for complaint, 
diagnosis, or treatment for a low back disorder.  There is no 
evidence of a low back disorder for many years after service 
and no medical evidence of any low back injury or lumbar 
spine symptoms prior to the veteran's June 1994 work related 
left knee injury.  During the veteran's personal hearing, it 
was reported that the back was initially injured in 1989 
while on duty.  The veteran is competent to repot an 
inservice injury.  However, based upon the remarkable absence 
of contemporaneous records, the Board finds that the 
assertion, even if sworn, is not credible.  Far more 
probative is the medical evidence reflecting post service 
onset.  

The veteran has also argued that his low back disability was 
caused by his service-connected right knee disorder.  In this 
regard, the record reflects that service connection was 
established for a right knee disorder in October 1995.  

The Board notes that the preponderance of the evidence is 
against a finding of service connection for a low back 
disorder on a secondary basis.  Significantly, in an October 
1995 treatment report, Dr. Purcell stated that it was felt 
that the back pain was a direct result of the injuries 
sustained to the left knee.  In addition, following an 
evaluation in January 1998, Dr. Rubin stated that there 
appeared to be a causal relationship between the work related 
incident of June 1994 and his low back condition.  The Board 
also finds the November 1998 VA examiner's opinion that it is 
less likely that the veteran's low back disorder was because 
of his right knee condition to be persuasive.  The Board 
notes that this opinion was rendered after an examination of 
the veteran, a review VA outpatient treatment records and a 
review of the veteran's service medical records.  The opinion 
was provided in conjunction with a detailed examination of 
the veteran's current condition and past medical history.  
This opinion is competent and stands uncontradicted by other 
competent evidence of record.  No physician based their 
opinion on contemporaneous medical evidence showing that the 
veteran fell due to his right knee giving out and that as a 
result he suffered a back injury.  On the contrary, the 
contemporaneous evidence tends to show that the veteran began 
complaining of back pain after his work related fall when he 
slipped and landing on his left knee.  

The Board finds that the only evidence in favor of the 
veteran's claim is his own assertion that his low back 
disorder is related to his service connected degenerative 
joint disease in the right knee.  His opinion as to etiology, 
however, is insufficient to establish a relationship.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  At 
this time, there is no competent evidence linking any degree 
of disability due to degenerative arthritis to a service-
connected disease or injury.  

In sum, the evidence of record does not show that the 
veteran's service-connected advanced degenerative joint 
disease of the right knee with post-traumatic arthropathy 
caused or aggravated the veteran's lower back disorder.  
Additionally, there is no evidence showing that he has a back 
disability which is related to service.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for a low back condition, secondary to 
degenerative arthritis in the right knee.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


IV.  Legal Analysis-Higher Evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R.  Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Instability of the knee is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.  

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
veteran who has X-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).  

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  Also, in a recent VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 
2004), it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to 
adequately compensate for functional loss associated with 
injury to the leg.  


A.  Evaluation of advanced degenerative joint disease, right 
knee-limitation of flexion.

The veteran's right knee disability is currently evaluated as 
20 percent from January 5, 1995, under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5260 (limitation of flexion).  Under Code 5260, a 20 
percent evaluation is authorized when flexion, or the 
functional equivalent thereof, is limited to 30 degrees.  For 
a 30 percent evaluation, flexion must be actually or 
functionally limited to 15 degrees.  Significantly, on 
examination in September 1997 as well as in November 1998, 
the veteran's right knee was able to flex to 100 degrees; he 
had pain and crepitus with movement of the right knee.  More 
recently, in April 2005, while the veteran did experience 
pain during flexion, he was able on examination to flex his 
right knee to 50 degrees.  This is substantially better than 
the 30 degree limitation authorizing a 20 percent evaluation 
under Code 5260.  These findings are consistent with all 
other reports of flexion, reflecting remaining function 
greater than 15 degrees.  Thus, the Board finds that the 
current 20 percent evaluation, even considering the 
principles of 38 C.F.R. § 4.40 and 4.45, fully and 
appropriately contemplates the degree of limited flexion that 
would exist during periods of exacerbation.  More 
specifically, the Board finds that the veteran's actual 
limitation of motion and his functional restriction are 
essentially the same.  More importantly, there is no 
objective evidence or credible lay evidence that flexion is 
actually limited to 15 degrees or that there is the 
functional equivalent of limitation of flexion to 15 degrees 
due to such factors as pain, pain on motion, weakness, excess 
fatiguability, etc. See DeLuca, supra.  The evidence does not 
support a higher evaluation for limitation of flexion under 
Code 5260.  

Based on the above-mentioned medical evidence, the findings 
do not demonstrate symptomatology that equates to limitation 
of flexion to 15 degrees, even with full consideration of 
functional loss including pain and fatigability.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a higher rating under 
Diagnostic Code 5260 for limitation of flexion of the right 
knee is not warranted.  

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 15 degrees of flexion.  
Rather, the veteran retains functional use to at least 50 
degrees of flexion.  The Board specifically notes that the 
decrease in functional use was manifested after repetitive 
testing.  

B.  Separate evaluation for limitation of extension.

In order to warrant a separate rating for limitation of 
extension, there must be an actual or functional equivalent 
of limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  However, the range of motion 
study from the September 1997 examination reported range of 
motion in the right knee from -10 degrees extension to 100 
degrees flexion.  In November 1998, range of motion was from 
-5 degrees of extension to 100 degrees of flexion.  More 
recently, the April 2005 examination reported range of motion 
in the right knee from 5 degrees of extension to 50 degrees 
of flexion, with pain on extension beginning at 5 degrees.  
There were objective signs of weakness.  The examiner noted 
that the right knee pain caused a major and severe functional 
impairment.  In sum, there is limitation of extension between 
5 and 10 degrees with pain on motion.  Based on the above-
mentioned evidence, the findings demonstrate symptomatology 
that equates to limitation of extension to 10 degrees, even 
with full consideration of functional loss including pain and 
fatigability.  However, the findings do not demonstrate 
symptomatology that equates to limitation of extension to 15 
degrees, even with full consideration of functional loss 
including pain and fatigability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

The Board has considered the medical evidence, lay evidence 
and testimony.  However, nothing suggests that extension is 
functionally limited to 15 degrees.  Rather, the veteran 
retains functional use to at least 10 degrees of extension.  
Therefore, a separate 10 percent rating under Diagnostic Code 
5261 for limitation of extension of the right knee is 
warranted.  

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  In particular, the 
evidence shows that the veteran does not have ankylosis of 
the knee, a malunion or nonunion of the tibia or fibula, or 
genu recurvatum.  Therefore, a higher or separate rating is 
not warranted under Diagnostic Codes 5256 (ankylosis of the 
knee), 5262 (impairment of the tibia and fibula), or 5263 
(genu recurvatum).  

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) (1) (2006) is in order.  The evidence in this case 
fails to show that the veteran's right knee disorder causes a 
marked interference with his employment, or that such have in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1).  While the veteran is 
currently unemployed and has been in receipt of social 
security disability since January 1996, there is no competent 
evidence of marked interference with his employment due to 
his right knee disorder.  In that regard, the Board notes 
that the disability ratings now assigned for the service-
connected right knee disorders contemplate a level of 
interference with employment associated with the degrees of 
disability demonstrated.  Consequently, the Board finds that 
a referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
advanced degenerative joint disease of the right knee, with 
post-traumatic arthropathy, based on limitation of flexion is 
denied.  

A separate 10 percent disability rating for degenerative 
joint disease of the right knee based on limitation of 
extension is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Service connection for a low back disability, to include as 
secondary to the service-connected right knee disorder, is 
denied.  


REMAND

A review of the record indicates that the veteran's claim of 
entitlement to secondary service connection for a left knee 
disorder requires additional development.  The veteran 
essentially claims that his service-connected degenerative 
joint disease of the right knee caused him to fall and injure 
his left knee.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that none of the VA examinations of record 
address whether aggravation from the veteran's service-
connected right knee disorder may be a factor affecting his 
current left knee disorder.  Although the September 1997 VA 
examination contained a diagnosis of internal derangement of 
the left knee secondary to recent work related injury, the 
examiner failed to provide an opinion regarding any possible 
connection between the veteran's left knee disorder and his 
service-connected right knee disorder, and there is no 
discussion of aggravation.  If a nonservice-connected 
disorder is aggravated by a service- connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  Allen, supra, at 448-49.  

Of record is a private treatment report, dated in January 
1998, indicating that based on the examination of the veteran 
and history provided, there appeared to be a causal 
relationship between the work related incident in June 1994 
and his bilateral knee condition.  

In light of the foregoing, the Board finds that competent 
evidence of record does not adequately address the question 
of whether the veteran's claimed left knee disorder was 
caused by or aggravated by his service-connected right knee 
disorder.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c) (4) (2006).  Prior to further 
adjudication of the claims, a VA examination is needed which 
addresses the likelihood of whether the veteran's left knee 
disorder was caused by or aggravated by his service-connected 
right knee disorder.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following action: 

The veteran should be afforded a VA 
orthopedic examination, in order to 
determine the current diagnosis of his 
claimed left knee disorder and whether 
any of the diagnosed disabilities are 
related to his service-connected right 
knee disorder.  The claims folder should 
be made available to the examiner for 
review.  The examiner should provide a 
diagnosis or diagnoses of the veteran's 
current claimed left knee disorder.  The 
examiner should also indicate whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that the 
diagnosed disability is caused by his 
service- connected right knee disability, 
or is aggravated by (i.e., increased in 
disability by) his service-connected 
right knee disability.  If the examiner 
determines that any diagnosed left knee 
disorder is aggravated by the service-
connected right knee disorder, the 
examiner should indicate the extent of 
such aggravation.  A complete rationale 
for the opinions expressed must be 
provided by the examiner.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


